Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) ranking or ordering information. This judicial exception is not integrated into a practical application because the processes may be performed on paper or in a human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because implementation on a computer device is not sufficient to overcome a significantly more threshold.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations include “ unit configured to” this invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner does not see any supporting structure in the claims or specification corresponding to the “unit configured to” in the plurality of claims at issue.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boggs US 10,594,722

As per claim 1. Boggs teaches An information processing device for ranking one or more security measures technologies to be ranked, the information processing device comprising: processing circuitry configured to operate as: an influence information obtaining unit configured to obtain influence information indicating correspondence between the one or more security measures technologies and an influence on a system when each of the one or more security measures technologies is introduced into the system; a requirements information obtaining unit configured to obtain requirements information indicating system requirements of the system; and a ranking unit configured to rank the one or more security measures technologies based on a degree of satisfaction of the system requirements indicated in the requirements information, using the requirements information and the influence information. (Column 1 line 55 to Column 2 line 19; Column 4 lines 20-65; Column 6 lines 15  to 41; Column 9 lines 52 to Column 10 line 10; Column 10 line 50 to Column 13 line 24)   (Boggs teaches a security product evaluation system to rank one or more security measures/security products, including using influence information/detection efficiency/cost, requirements information of the system/hardware, software, os versions, and ranking said security products by a variety of metrics for the best satisfaction/ attack detection/ cost efficiency, etc)As per claim 2. Boggs teaches The information processing device according to claim 1, wherein the one or more security measures technologies are manageable against at least one threat assumed in the system.  (Column 4 lines 40-55) (detecting specific attacks with specific security software)As per claim 3. Boggs teaches The information processing device according to claim 2, further comprising: a threat information obtaining unit configured to obtain threat information indicating the one threat; and a threat measures information obtaining unit configured to obtain threat measures information indicating correspondence between the one threat and the one or more security measures technologies manageable against the one threat; wherein the ranking unit determines, in advance, the one or more security measures technologies based on the threat measures information and the threat information. (Column 4 lines 55 to Column 5 line 8; Column 6 lines 40-50; Column 8 lines 48 to Column 9 line 35)   (teaches different threat types and corresponding security products to rank based on said threat type for example, spam, virus, attack vectors, zero day exploits)As per claim 4. Boggs teaches The information processing device according to claim 3, further comprising: a technology set management unit configured to manage measures technology set information indicating correspondence between the one threat and a ranking of the one or more security measures technologies; and a technology set output unit configured to output the measures technology set information. (Column 12 lines 4-44) (teaches ranking the security products based on threat detection, etc)As per claim 5. Boggs teaches The information processing device according to claim 3, wherein the threat measures information further includes information indicating correspondence between the one or more security measures technologies and security characteristics of each of the one or more security measures technologies, the requirements information further includes security requirements of the system, and the ranking unit ranks the one or more security measures technologies based on the degree of satisfaction of the system requirements and a degree of satisfaction of the security requirements, using the requirements information, the influence information and the threat measures information. (Column 10 line 50 to Column 13 line 24)    (Teaches ranking security products based on system requirements HW/SW, security products, influence information/detection, improvement in security, and threat measures/what products associate with which threats/attack methods)As per claim 7. Boggs teaches The information processing device according to claim 4, further comprising: a threat list information obtaining unit configured to obtain threat list information indicating at least one threat assumed in the system; and wherein the threat information obtaining unit obtains the threat information indicating the one threat from the threat list information. (Column 5 lines 1-35)  (testing various attacks/threats from a list to test security products)As per claim 8. Boggs teaches The information processing device according to claim 7, wherein the threat list information includes a plurality of threats assumed in the system, the threat information obtaining unit obtains the one threat from the threat list information, and the ranking unit ranks the one or more security measures technologies manageable against the one threat. (Column 5 lines 1-35; Column 10 line 50 to Column 13 line 24) (  (testing various attacks/threats from a list to test security products; ranking security measures against the one threat)As per claim 9. Boggs teaches The information processing device according to claim 8, wherein the threat information obtaining unit obtains the one threat and another threat from the threat list information, and the ranking unit ranks the one or more security measures technologies manageable against the another threat. (Column 5 lines 1-35; Column 10 line 50 to Column 13 line 24) (testing various attacks/threats from a list to test security products; ranking security measures against the one threat)As per claim 10. Boggs teaches The information processing device according to claim 9, wherein the technology set management unit manages, as first technology set information, technology set information indicating correspondence between the one threat and a ranking of the one or more security measures technologies manageable against the one threat, and as second technology set information, technology set information indicating correspondence between the another threat and the one or more security measures technologies manageable against the another threat. (Column 5 lines 1-35; Column 10 line 50 to Column 13 line 24) (teaches a system that uses a plurality of different types of threats, and a plurality of security products to achieve a ranking of said security products, thus could be used for multiple rankings against different threats)As per claim 14. Boggs teaches An information processing device for ranking one or more security measures technologies to be ranked, the information processing device comprising: processing circuitry configured to operate as: an influence information obtaining unit configured to obtain influence information indicating correspondence between the one or more security measures technologies and an influence on a system when each of the one or more security measures technologies is introduced into the system; a requirements information obtaining unit configured to obtain requirements information indicating system requirements of a sub system constituting the system; and a ranking unit configured to rank the one or more security measures technologies based on a degree of satisfaction of the system requirements indicated in the requirements information, using the requirements information and the influence information. (Column 1 line 55 to Column 2 line 19; Column 4 lines 20-65; Column 6 lines 15  to 41; Column 9 lines 52 to Column 10 line 10; Column 10 line 50 to Column 13 line 24)   (Boggs teaches a security product evaluation system to rank one or more security measures/security products, including using influence information/detection efficiency/cost, requirements information of the system including “subsystems” which comprise hardware, software, os versions; and ranking said security products by a variety of metrics for the best satisfaction/ attack detection/ cost efficiency, etc)As per claim 15. Boggs teaches The information processing device according to claim 14, further comprising: a configuration information management unit configured to obtain configuration information of the system, and generate and manage configuration information of the sub system based on the configuration information of the system. (Column 6 lines 15 to 41; Column 9 line 52 to Column 10 line 10; Column 10 line 50 to Column 13 line 24)    (Teaches ranking security products based on system subsystems requirements for example hardware and software configurations)As per claim 16. Boggs teaches The information processing device according to claim 15, further comprising: a system requirements determination unit configured to determine a requirements content of the system requirements of the sub system based on the configuration information of the sub system, when the requirements content of the system requirements is not determined. (Column 6 lines 15 to 41; Column 9 line 52 to Column 10 line 10; Column 10 line 50 to Column 13 line 24)    (Teaches ranking security products based on system subsystems requirements for example hardware and software configurations, by gathering the information of said systems)As per claim 17. Boggs teaches An information processing device for ranking combinations of security measures, each of the combinations including one or more security measures technologies, the information processing device comprising: processing circuitry configured to operate as: an influence information obtaining unit configured to obtain influence information indicating correspondence between the one or more security measures technologies and an influence on a system when each of the one or more security measures technologies is introduced into the system; a requirements information obtaining unit configured to obtain requirements information indicating system requirements of the system; and a ranking unit configured to rank the combinations based on a degree of satisfaction of the system requirements indicated in the requirements information, using the requirements information and the influence information, for each of the one or more security measures technologies included in each of the combinations. 
(Column 1 line 55 to Column 2 line 19; Column 4 lines 20-65; Column 6 lines 15  to 41; Column 9 lines 52 to Column 10 line 10; Column 10 line 50 to Column 13 line 24)   (Boggs teaches a security product evaluation system to rank one or more security measures/security products of combinations including using influence information/detection efficiency/cost, requirements information of the system/hardware, software, os versions, and ranking said security products by a variety of metrics for the best satisfaction/ attack detection/ cost efficiency, etc) 
 (Column 11 lines 10-20; Column 12 lines 5-25; 55-60 specifically address combinations of security technologies)As per claim 18. Boggs teaches The information processing device according to claim 17, further comprising: a threat information obtaining unit configured to obtain threat information indicating at least one threat assumed in the system; a threat measures information obtaining unit configured to obtain threat measures information indicating correspondence between the at least one threat and security measures technologies manageable against the at least one threat; and a combination generation unit configured to generate the combinations based on the threat information and the threat measures information.   (Column 5 lines 1-35; Column 10 line 50 to Column 13 line 24) (  (testing various attacks/threats from a list to test security products; ranking security measures against the one threat) (Column 11 lines 10-20; Column 12 lines 5-25; 55-60 specifically address combinations of security technologies)As per claim 19. Boggs teaches The information processing device according to claim 18, wherein the threat measures information indicates correspondence among the at least one threat, the security measures technologies manageable against the at least one threat, security characteristics of each of the security measures technologies, and a remaining threat of each of the security measures technologies. (Column 4 lines 55 to Column 5 line 8; Column 6 lines 40-50; Column 8 lines 48 to Column 9 line 35)   (teaches different threat types and corresponding security products to where the effectiveness of the security products is based on multiple threat types for example, spam, virus, attack vectors, zero day exploits)As per claim 20.  Boggs teaches A non-transitory computer readable storage medium for causing a computer to perform operations for ranking one or more security measures technologies to be ranked, the operations comprising: obtaining influence information indicating correspondence between the one or more security measures technologies and an influence on a system when each of the one or more security measures technologies is introduced into the system; obtaining requirements information indicating system requirements of the system; and ranking the one or more security measures technologies based on a degree of satisfaction of the system requirements indicated in the requirements information, using the requirements information and the influence information.
(Column 1 line 55 to Column 2 line 19; Column 4 lines 20-65; Column 6 lines 15  to 41; Column 9 lines 52 to Column 10 line 10; Column 10 line 50 to Column 13 line 24)   (Boggs teaches a security product evaluation system to rank one or more security measures/security products, including using influence information/detection efficiency/cost, requirements information of the system/hardware, software, os versions, and ranking said security products by a variety of metrics for the best satisfaction/ attack detection/ cost efficiency, etc)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs US 10,594,722 in view of Srivastava US 2016/0065594

As per claim 6. Boggs teaches ranking, system requirements and security measures but fails to teach ranking based on score.

Srivastava teaches the ranking unit calculates a first score related to the degree of satisfaction of the system requirements in the requirements information, and ranks the one or more security measures technologies based on the first score. [0065][0073] )(teaches ranking based on security scores)  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the scoring of Srivastava with Boggs because it helps provide more accurate findings and increases cost effective security [0013]

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs US 10,594,722
As per claim 11. Boggs teaches The information processing device according to claim 10, further comprising: a final ranking unit configured to advance a rank of a same security measures technology when there is the same security measures technology in the first technology set information and the second technology set information. (Examiner asserts that Boggs teaches ranking as shown in the office action.  Examiner takes official notice that a final ranking based on an obvious variation is well known in the art)As per claim 12. Boggs teaches The information processing device according to claim 11, wherein the final ranking unit advances the rank of the same security measures technology when an original rank of the same security measures technology is ranked higher than a predetermined rank. (Examiner asserts that Boggs teaches ranking as shown in the office action.  Examiner takes official notice that a final ranking based on an obvious variation is well known in the art)As per claim 13. Boggs teaches The information processing device according to claim 12, wherein the final ranking unit does not advance the rank of the same security measures technology, when an advanced rank of the same security measures technology is not the first rank in any of the first technology set information and the second technology set information, and when the original rank of the same security measures technology is lower than the predetermined rank. (Examiner asserts that Boggs teaches ranking as shown in the office action.  Examiner takes official notice that a final ranking based on an obvious variation is well known in the art)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439